Name: 94/966/EC: Commission Decision of 28 December 1994 determining for Finland the number of Animo units which may benefit from the Community's financial contribution
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  agricultural policy;  economic policy;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D096694/966/EC: Commission Decision of 28 December 1994 determining for Finland the number of Animo units which may benefit from the Community's financial contribution Official Journal L 371 , 31/12/1994 P. 0032 - 0032 Finnish special edition: Chapter 3 Volume 64 P. 0248 Swedish special edition: Chapter 3 Volume 64 P. 0248 COMMISSION DECISION of 28 December 1994 determining for Finland the number of Animo units which may benefit from the Community's financial contribution (94/966/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Decision 91/539/EEC of 4 October 1991 laying down implementing rules for Decision 91/426/EEC (Animo) (1), as amended by the Act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden and the adjustments to the Treaties on which the European Union is founded, Annex I (V) (E) (2) (16), and in particular Article 1a thereof, Whereas the Finnish authorities have notified the Commission of the number of Animo units within the meaning of Article 1 of Commission Decision 91/398/EEC of 19 July 1991 on a computerized network linking veterinary authorities (Animo) (2) which are to be set up in their territory; Whereas the number of units which may benefit from a Community financial contribution should be fixed, HAS ADOPTED THIS DECISION: Article 1 The number of units within the meaning of Article 1 of Decision 91/398/EEC which may benefit from the Community's financial contribution to the setting up in Finland of the Animo computerized network shall be 42. Article 2 This Decision shall take effect subject to the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 294, 25. 10. 1991, p. 47.(2) OJ No L 221, 9. 8. 1991, p. 30.